Dewey, J.
This is a ease of a simple contract of guaranty, and so far' as any distinction exists between sealed contracts and those not under seal, in favor of a more extended liability, attaching to the latter, as has sometimes been held, that circumstance exists here in favor of the construction of this contract asked by the plaintiffs.
The adjudicated cases as to what constitutes a continuing guaranty do not clearly mark a plain line of discrimination between those guaranties which have been held to limit the liability of the surety to a single transaction or dealing to a certain amount, and those that are to be held continuing guaran*449ties, limited only as to their amount, and the time stipulated, if there be any. Each case must depend very much upon the particular language and recitals of the guaranty. That made by the defendant falls, as we think, more appropriately within the class of continuing guaranties. It contemplates the purchase of merchandise “ from time to time.” It has its own limitation of time on its face, restricting the credit guarantied to purchases made before the 1st of April 1857, and expressly reserv ing the right to countermand the same by the order of the guarantor. Bent v. Hartshorn, 1 Met. 24, seems much to the point, and furnishes a strong authority for holding this a continuing guaranty. The various cases bearing upon this question will be found collected in Addison on Contracts, (4th ed.) 668.
No objection exists as to want of notice of acceptance of this guaranty. Smith v. Hann, 6 Hill, 543. Whitney v. Groot, 24. Wend. 82. Exceptions overruled.